LUTTRELL, J.
This action was commenced by Bank of Meeker, Oklahoma, against Jack Hair for the possession of an automobile. Security State Bank of Wewoka intervened. A motion for judgment on the pleadings was sustained and judgment was entered for the Security State Bank. The Bank of Meeker appeals.
A motion to dismiss has been filed for the reason that no notice of intention to appeal was given within ten days after the judgment was rendered. The plaintiff did not give notice of intention to appeal from the judgment on the pleadings, but filed a motion for new trial and attempts to appeal from the order overruling the motion for new trial. This order was made more than ten days after the judgment was rendered. The motion to dismiss must be sustained. Miller & Glass v. Tulsa Tribune Co., 174 Okla. 80, 49 P. 2d 726; Forrest E. Gilmore Co. v. James, 156 Okla. 216, 10 P. 2d 392. In Forrest E. Gilmore Co. v. James, supra, it is stated:
“Where an appeal is from a judgment rendered on the pleadings, a motion for new trial is unnecessary, and the filing thereof does not extend the time in which notice of appeal may be given, and, where no notice of appeal is given at the time of the rendition of said judgment or within 10 days thereafter, as required by section 782, C.O.S. 1921, this court acquires no jurisdiction, and the appeal will be dismissed.”
Appeal dismissed.